Case 2:15-ml-02668-PSG-JEM Document 299 Filed 02/02/21 Page 1 of 5 Page ID #:4361



    1    Marc M. Seltzer (54534)                   Howard Langer
         mseltzer@susmangodrey.com                 hlanger@langergrogan.com
    2    SUSMAN GODFREY L.L.P.                     Edward Diver
         1900 Avenue of the Stars, Suite 1400      ndiver@langergrogan.com
    3    Los Angeles, CA 90067-6029                Peter Leckman
         Phone: (310) 789-3100                     pleckman@langergrogan.com
    4    Fax: (310) 789-3150                       LANGER GROGAN AND DIVER PC
                                                   1717 Arch Street, Suite 4130
    5                                              Philadelphia, PA 19103
         Scott Martin                              Tel: (215) 320-5660
    6    smartin@hausfeld.com                      Fax: (215) 320-5703
         HAUSFELD LLP
    7    33 Whitehall Street, 14th Floor
         New York, NY 10004
    8    Tel: (646) 357-1100
         Fax: (2121) 202-4322
    9
         Plaintiffs’ Interim Co-Lead Class
   10    Counsel
   11    [Additional Counsel listed on Signature
         Page]
   12

   13

   14                        UNITED STATES DISTRICT COURT

   15                      CENTRAL DISTRICT OF CALIFORNIA

   16
        IN RE: NATIONAL FOOTBALL                   CASE NO.: 2:15-ml-02668−PSG (JEMx)
   17   LEAGUE’S “SUNDAY TICKET”
        ANTITRUST LITIGATION                       CLASS ACTION
   18

   19
        THIS DOCUMENT RELATES TO ALL               STIPULATION REGARDING
   20   ACTIONS                                    PROPOSED DATES FOR FINAL
                                                   PRETRIAL CONFERENCE AND
   21                                              TRIAL
   22

   23

   24

   25

   26

   27

   28
Case 2:15-ml-02668-PSG-JEM Document 299 Filed 02/02/21 Page 2 of 5 Page ID #:4362




    1            Pursuant to the Court’s Order of January 12, 2021, see Dkt. 294 at 2, the
    2   parties hereby stipulate and propose, subject to the Court’s approval, the following
    3   dates:
    4        the final pretrial conference to be held on February 5, 2024; and
    5        trial to commence on February 20, 2024.1
    6            SO STIPULATED.
    7

    8   Dated: February 2, 2021                        Respectfully submitted,
    9

   10                                          By:     /s/ Marc M. Seltzer
   11                                                  Marc M. Seltzer
   12   Marc M. Seltzer                               Arun Subramanian
   13   SUSMAN GODFREY L.L.P.                         William Christopher Carmody
        1900 Avenue of the Stars, Suite 1400          Seth Ard
   14   Los Angeles, CA 90067                         Edward Delman
   15   Tel: (310) 789-3100                           SUSMAN GODFREY L.L.P.
        Fax: (310) 789-3150                           1301 Avenue of the Americas, 32nd FL.
   16   mseltzer@susmangodfrey.com                    New York, NY 10019
   17                                                 Tel: (212) 336-8330
        Michael D. Hausfeld                           Fax: (212) 336-8340
   18
        HAUSFELD LLP                                  asubramanian@susmangodfrey.com
   19   1700 K. Street NW, Suite 650                  bcarmody@susmangodfrey.com
        Washington, DC 20006                          sard@susmangodfrey.com
   20
        Tel: (202) 540-7200                           igore@susmangodfrey.com
   21   Fax: (202) 540-7201                           edelman@susmangodfrey.com
        mhausfeld@hausfeld.com
   22
                                                      Michael P. Lehmann (SBN77152)
   23   Scott Martin                                  Bonny E. Sweeney (SBN 176174)
        Irving Scher                                  Christopher L. Lebsock (SBN 184546)
   24
        HAUSFELD LLP                                  HAUSFELD LLP
   25   33 Whitehall Street, 14th Floor               600 Montgomery St., Suite 3200
        New York, NY 10004                            San Francisco, CA 94111
   26

   27
        1
         By agreeing to these dates at the Court’s direction, DIRECTV does not waive any
   28   right to arbitrate and again expressly reserves all rights set forth in the parties’
        arbitration agreements.
                                                  1
Case 2:15-ml-02668-PSG-JEM Document 299 Filed 02/02/21 Page 3 of 5 Page ID #:4363



        Tel: (646) 357-1100                      Tel: (415) 633-1908
    1
        Fax: (212) 202-4322                      Fax: (415) 358-4980
    2   smartin@hausfeld.com                     mlehmann@hausfeld.com
    3
        ischer@hausfeld.com                      bsweeney@hausfeld.com
                                                 clebsock@hausfled.com
    4

    5
                                                 Howard Langer
                                                 Edward Diver
    6                                            Peter Leckman
    7
                                                 LANGER GROGAN AND DIVER PC
                                                 1717 Arch Street, Suite 4130
    8                                            Philadelphia, PA 19103
    9
                                                 Tel: (215) 320-5660
                                                 Fax: (215) 320-5703
   10                                            hlanger@langergrogan.com
   11                                            diver@langergrogan.com
                                                 pleckman@langergrogan.com
   12

   13                                            Interim Co-Lead Class Counsel

   14
        DATED: February 2, 2021            /s/ Beth A. Wilkinson
   15                                     Beth A. Wilkinson (admitted pro hac vice)
                                          Brian L. Stekloff (admitted pro hac vice)
   16                                     Rakesh N. Kilaru (admitted pro hac vice)
                                          Jeremy S. Barber (admitted pro hac vice)
   17                                     WILKINSON STEKLOFF LLP
   18                                     2001 M Street NW, 10th Floor
                                          Washington, DC 20036
   19                                     Telephone: (202) 847-4000
                                          Facsimile: (202) 847-4005
   20                                     bwilkinson@wilkinsonstekloff.com
   21
                                          bstekloff@wilkinsonstekloff.com
                                          rkilaru@wilkinsonstekloff.com
   22                                     jbarber@wilkinsonstekloff.com
   23                                     Neema T. Sahni (Bar No. 274240)
                                          COVINGTON & BURLING LLP
   24
                                          1999 Avenue of the Stars
   25                                     Suite 1500
                                          Los Angeles, CA 90067-6045
   26                                     Telephone: (424) 332-4800
                                          Facsimile: (424) 332-4749
   27                                     nsahni@cov.com
   28
                                          Gregg H. Levy (admitted pro hac vice)
                                             2
Case 2:15-ml-02668-PSG-JEM Document 299 Filed 02/02/21 Page 4 of 5 Page ID #:4364



                                          Derek Ludwin (admitted pro hac vice)
    1                                     COVINGTON & BURLING LLP
    2                                     One CityCenter
                                          850 Tenth Street NW
    3                                     Washington, DC 20001
                                          Telephone: (202) 662-6000
    4                                     Facsimile: (202) 662-6291
                                          glevy@cov.com
    5
                                          dludwin@cov.com
    6
                                          Counsel for Defendants National Football
    7                                     League, NFL Enterprises LLC, and the
                                          Individual NFL Clubs
    8

    9   DATED: February 2, 2021           /s/ Tammy A. Tsoumas
   10                                     Tammy A. Tsoumas (Bar No. 250487)
                                          Jonathan J. Faria (Bar No. 274019)
   11                                     KIRKLAND & ELLIS LLP
                                          2049 Century Park East, Suite 3700
   12                                     Los Angeles, CA 90067
   13
                                          telephone 310-552-4200
                                          tammy.tsoumas@kirkland.com
   14                                     jon.faria@kirkland.com
   15                                     Michael E. Baumann (Bar No. 145830)
                                          Melissa D. Ingalls (Bar No. 174861)
   16                                     Robyn E. Bladow (Bar No. 205189)
   17                                     KIRKLAND & ELLIS LLP
                                          555 South Flower Street
   18                                     Los Angeles, CA 90071
                                          Telephone: (213) 680-8400
   19                                     Facsimile: (213) 680-8500
                                          michael.baumann@kirkland.com
   20
                                          melissa.ingalls@kirkland.com
   21                                     robyn.bladow@kirkland.com
   22                                     Counsel for Defendants DIRECTV, LLC and
                                          DIRECTV Holdings LLC
   23

   24

   25

   26

   27

   28

                                             3
Case 2:15-ml-02668-PSG-JEM Document 299 Filed 02/02/21 Page 5 of 5 Page ID #:4365




    1
                                SIGNATURE CERTIFICATION
    2
              Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
    3

    4   listed, and on whose behalf this filing is submitted, concur in the filing’s content
    5
        and have authorized this filing.
    6
                                              By:    /s/ Marc M. Seltzer
    7
                                                     Marc M. Seltzer
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                 4
